Title: To Alexander Hamilton from Sebastian Bauman, 3 September 1792.
From: Bauman, Sebastian
To: Hamilton, Alexander



Dear Sir,
New York Septr. 3. 1792.

I have recieved your favour of 31st Ult. and I have to inform you that there is no letter in my Office for Gulliaum Vaillant, Poste restante. If there had been, I should without delay have forwarded the same under cover to you by this days Post.
Remain with great respect Dear Sir,   Your most Obd. & very humble Servt.
S. Bauman
The Honble. Alexr. Hamilton
